In The

                               Court of Appeals

                   Ninth District of Texas at Beaumont

                             __________________

                             NO. 09-19-00158-CV
                             __________________

  IN RE HOCHHEIM PRAIRIE CASUALTY INSURANCE COMPANY
__________________________________________________________________

                           Original Proceeding
               1st District Court of Jasper County, Texas
                          Trial Cause No. 37,178
__________________________________________________________________

                         MEMORANDUM OPINION

      In this mandamus proceeding, Hochheim Prairie Casualty Insurance

Company asks this Court to compel the trial court to vacate its order of April 29,

2019, wherein the trial court denied Hochheim’s motion for protection and

compelled Hochheim to respond to discovery requests that Hochheim complains are

overbroad.

      Wilson Claim Service LLC sued its former employee, Carrie Robin

Lawrence-Allen for breach of fiduciary duty and tortious interference with the

contract between Wilson and Hochheim, sued Lawrence-Allen’s new company,


                                        1
Texas Star Claim service for tortious interference with the contract between Wilson

and Hochheim, and sued Hochheim for conspiracy to breach Lawrence-Allen’s duty

of loyalty to Wilson. The trial court ordered that Hochheim: (1) identify all

independent adjusting firms eliminated or terminated by Hochheim from December

2013 through March 2018; (2) provide the date of elimination or termination of each

firm; (3) identify the managers who approved each elimination or termination; (4)

identify all independent adjusting firms added for approval by Hochheim from

December 2013 through March 2018 and provide the date each firm was added; (5)

identify the manager who approved each addition; and (6) provide a complete

unredacted copy of the 2018 roster of independent adjusting firms produced in

previous discovery.

      Mandamus will issue only to correct a clear abuse of discretion when there is

no adequate remedy at law. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-

36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex.

1992) (orig. proceeding). A trial court abuses its discretion if it reaches a decision so

arbitrary and unreasonable as to constitute a clear and prejudicial error of law, or if

it clearly fails to correctly analyze or apply the law. In re Cerberus Capital Mgmt.,

L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding). “Mandamus relief is

available when the trial court compels production beyond the permissible bounds of

                                           2
discovery.” In re Weekley Homes, L.P., 295 S.W.3d 309, 322 (Tex. 2009) (orig.

proceeding). “If an appellate court cannot remedy a trial court’s discovery error, then

an adequate appellate remedy does not exist.” In re Dana Corp., 138 S.W.3d 298,

301 (Tex. 2004) (orig. proceeding).

      The scope of discovery is largely within the discretion of the trial court.

Dillard Dep’t Stores, Inc. v. Hall, 909 S.W.2d 491, 492 (Tex. 1995) (orig.

proceeding). The Texas Rules of Civil Procedure provide for discovery of “any

matter that is not privileged and is relevant to the subject matter of the pending

action[.]” Tex. R. Civ. P. 192.3(a). However, “discovery requests must be

reasonably tailored to include only matters relevant to the case.” In re Alford

Chevrolet-Geo, 997 S.W.2d 173, 180 (Tex. 1999) (orig. proceeding). “Overbroad

requests for irrelevant information are improper whether they are burdensome or

not[.]” In Re Allstate Cty. Mut. Ins. Co., 227 S.W.3d 667, 670 (Tex. 2007) (orig.

proceeding). Limits on time and location will not render irrelevant information

discoverable. In re Nat’l Lloyds Ins. Co., 449 S.W.3d 486, 488-90 (Tex. 2014) (orig.

proceeding).

      Wilson argues the compelled discovery is relevant to a potential defense by

Hochheim because in a settlement negotiation letter to Wilson’s counsel,

Hochheim’s counsel suggested that Hochheim has been down-sizing the number of

                                          3
adjusting firms it uses since its current vice-president took over the claims-handling

department in December 2013. Wilson notes that Hochheim did not “down-size” its

adjusting firms when it replaced Wilson with Lawrence-Allen’s new firm, and

argues “Wilson deserves an opportunity to evaluate the course of dealing and

whether Hochheim replaced other entities with adjusters from terminated firms.”

Wilson contends the unredacted roster of adjusting firms will allow Wilson to track

the entities eliminated by Hochheim.

      Wilson has not shown that the information it seeks pertains to any claim or

defense contained in a pleading. Hochheim’s decisions to hire or discharge other

adjusting firms unrelated to its contract with Wilson are irrelevant in the context of

claims for conspiracy and tortious interference being litigated in this case. We

conclude the trial court clearly abused its discretion by allowing discovery that is not

probative of Hochheim’s or Lawrence-Allen’s conduct concerning the Wilson

contract. See National Lloyds, 449 S.W.3d at 489.

      We conclude that the trial court abused its discretion by failing to limit

discovery to relevant evidence and ordering discovery that is beyond the scope of

discovery under the Texas Rules of Civil Procedure, and that the relator lacks an

adequate appellate remedy. We lift our stay order of May 29, 2019, and conditionally

grant the writ of mandamus. We are confident that the trial court will promptly

                                           4
vacate its order of April 29, 2019, and the writ will issue only if the trial court fails

to do so.

      PETITION CONDITIONALLY GRANTED.


                                                             PER CURIAM

Submitted on June 5, 2019
Opinion Delivered July 25, 2019

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                           5